Case: 16-40259      Document: 00513988230         Page: 1    Date Filed: 05/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 16-40259                                     FILED
                                  Summary Calendar                               May 11, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee

v.

RUDY ARRIOLA,

                                                      Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:13-CV-377


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Rudy Arriola, federal prisoner # 26353-001, pleaded guilty to being a
felon in possession of a firearm and was sentenced under the Armed Career
Criminal Act (ACCA) to 180 months in prison based upon his three prior Texas
convictions for burglary of a habitation and his prior Texas conviction for
burglary of a building. He appeals the district court’s dismissal of his Federal
Rule of Civil Procedure 60(b) motion, which followed the dismissal of his 28


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40259     Document: 00513988230      Page: 2    Date Filed: 05/11/2017


                                  No. 16-40259

U.S.C. § 2255 motion. The district court found that the Rule 60(b) motion,
which raised a new claim that his predicate offenses were invalidated under
Johnson v. United States, 135 S. Ct. 2551 (2015), was an unauthorized
successive § 2255 motion over which it lacked jurisdiction. Nevertheless, the
district court granted a certificate of appealability on the issue.
      Arriola does not challenge the district court’s determination that his
postjudgment motion raised a new claim for relief that rendered it an
unauthorized successive § 2255 motion. Instead, he argues that he is actually
innocent of his sentence, that he is entitled to equitable tolling, and that his
burglary convictions are no longer predicate offenses based on Johnson. When
an appellant fails to identify any error in the district court’s analysis, it is the
same as if the appellant had not appealed that issue. Brinkmann v. Dallas
Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Although pro se
briefs are afforded liberal construction, arguments must be briefed in order to
be preserved. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Because
Arriola fails to raise any argument regarding the district court’s dismissal of
the Rule 60(b) motion, any challenge to the dismissal is abandoned. Arriola
has abandoned his sole issue on appeal by failing to brief it, and, regardless,
because his Rule 60(b) motion raised a new claim for relief, it was a successive
§ 2255 motion over which the district court lacked jurisdiction, as he failed to
receive the requisite authorization from this court. See Gonzalez v. Crosby, 545
U.S. 524, 531-32 (2005); see also United States v. Key, 205 F.3d 773, 774 (5th
Cir. 2000). Consequently, Arriola has not shown that the district court abused
its discretion by dismissing his Rule 60(b) motion. See Hernandez v. Thaler,
630 F.3d 420, 428 (5th Cir. 2011).
      The judgment of the district court is AFFIRMED.




                                         2